Citation Nr: 0844336	
Decision Date: 12/23/08    Archive Date: 12/31/08

DOCKET NO.  07-35 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for residuals of cold 
injury of the right upper extremity.  

2.  Entitlement to service connection for residuals of cold 
injury of the left upper extremity.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran had active service from October 1949 to 
January 1953 and from July 1955 to July 1963.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office in Phoenix, Arizona.  The 
veteran's disagreement with the RO's denial of claims for 
service connection for residuals of cold injury of the right 
and left upper extremities led to this appeal.  He testified 
at a Board hearing held at the RO in September 2008.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran is seeking service connection residuals of cold 
injury of both upper extremities.  Service records show the 
veteran was in Korea from August 1950 to August 1951 and that 
during service he participated in the assault and seizure of 
Inchon in September 1950, participated in the capture and 
securing of Seoul in September and October 1950, participated 
in the Wonsan-Hungnam-Chosin campaign in Northern Korea from 
October to December 1950, and participated in operations 
against enemy forces in South and Central Korea from 
December 1950 to August 1951.  Based on the veteran's 
participation in the Wonsan-Hungnam-Chosin campaign, the RO 
has conceded the veteran's cold exposure in service, and 
service connection is currently in effect for residuals of 
cold injuries of both lower extremities.  

As to his claims for service connection for residuals of cold 
injury of both upper extremities, the veteran was provided a 
VA examination in October 2004.  The report of that 
examination indicates that at the examination the veteran 
denied symptoms in his upper extremities, including 
paresthesia, numbness, tingling, and burning.  On clinical 
examination, the examiner found that sensation to 
temperature/light touch was intact in all fingers, and the 
impression was no cold injury residuals in the upper 
extremities.  The veteran argues that he should be provided a 
new VA examination asserting that because of his service-
connected bilateral hearing loss he did not hear or 
understand any questions the examiner had regarding symptoms 
in his upper extremities.  He states he does in fact suffer 
from numbness, tingling, burning, and pain in both upper 
extremities, especially his hands.  He reports that he has 
functional impairment in his hands, and in February 2005 he 
submitted a letter in which his son reported that the veteran 
had had progressive problems with his fingers and hands.  The 
veteran's son said his father had had reported numbness and 
burning and at times pain in his hands and had difficulty 
performing simple tasks such as buttoning his shirt.  

Review of the report of the October 2004 VA examination shows 
that it makes no reference to X-rays of the hands or any 
nerve conduction study, which may be integral to examination 
for cold injury residuals.  In view of the veteran's 
testimony, it is the judgment of the Board that an additional 
VA examination following the protocol for cold injury 
examinations would facilitate its decision regarding the 
claims for service connection for residuals of cold injury of 
both upper extremities, and the Board will remand the case 
for that purpose.  

For completeness, the Board will request that any VA medical 
records for the veteran dated from October 2004 to the 
present be obtained and associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the 
claims file any VA medical records for 
the veteran dated from October 2004 to 
the present.  

2.  Arrange for a VA cold injury 
examination for the veteran to 
determine the nature and etiology of 
any residuals of cold injury of the 
right and/or left upper extremity.  If 
warranted, X-rays, nerve conduction 
studies, and any other diagnostic 
testing should be accomplished.  After 
examination of the veteran and review 
of the record, for each upper 
extremity, the examiner should provide 
an opinion as to whether it is at least 
as likely as not (50 percent 
probability or higher) that the veteran 
has residuals of cold injury related to 
service, including service in Korea 
from 1950 to 1951 with participation in 
the Wonsan-Hungnam-Chosin campaign in 
Northern Korea from October 1950 to 
December 1950.  

The examiner should explain the 
rationale for any opinion.  

The claims file must be provided to the 
examiner and that it was available for 
review should be noted in the 
examination report.  

3.  Then, after completion of any 
additional development indicated by the 
state of the record, readjudicate 
entitlement to service connection for 
residuals of cold injury of the right 
upper extremity and entitlement to 
service connection for residuals of 
cold injury of the left upper 
extremity.  If any benefit sought on 
appeal remains denied, issue an 
appropriate supplemental statement of 
the case and provide the veteran and 
his representative an opportunity to 
respond.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




